EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the claims
Claim 1, line 12 has been amended from “and angle” to --an angle-- 

Claim 2, line 6 has been amended from “a chin or mouth” to --the chin or mouth-- 
Claim 2, line 8 has been amended from “a chin or mouth” to --the chin or mouth-- 

Claim 12, line 2 has been amended from “an ear of the listener” to --the ear of the listener-- 

Claim 20, line 4 has been amended from “an ear of the listener” to --the ear of the listener-- 

Claim 22, line 2 has been amended from “an ear of the listener” to --the ear of the listener-- 
Claim 22, line 2 has been amended from “a mouth of the listener” to --the mouth of the listener-- 
Claim 24, line 19 has been amended from “a mouth or chin” to --the mouth or chin-- 
Claim 24, line 20 has been amended from “a z-axis” to --the z-axis--
Claim 24, line 20 has been amended from “a chin or mouth” to --the chin or mouth-- 

Claim 31, line 2 has been amended from “a mouth of the listener” to --the mouth of the listener-- 
Claim 31, line 2 has been amended from “an ear of the listener” to --the ear of the listener-- 

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652